DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11 and 16 have been amended and claim 21 have been added.  Claims 1-6, 8-21 are pending.

Claim Construction
Independent claims recite “document including natural language text describing an issue with a complex system”, which is construed to be an intended use for the text.
"An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates." Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339,1345 (Fed. Cir. 2003). Although "[s]uch statements often . .. appear in the claim's preamble," a statement of intended use or purpose can appear elsewhere in a claim. See In re Stencel, 828 F.2d 751,754 (Fed. Cir. 1987). Here, a text describing an issue is indistinguishable from a text intended for some other purpose.
Further, the term “complex” is a relative term.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, as any system can be simple or complex depending on the user comprehension. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajpathak et al. (US 2019/0130028).

Regarding claims 1, 11 and 16, Rajpathak teaches a method, comprising: 
identifying a seed electronic document including natural language text describing an issue with a complex system ([0112]-[0113]); 
creating a synthesized document for the seed electronic document ([0023], [0312], F17) by: removing a portion of the seed electronic document that is determined to satisfy a predefined filtering rule ([0112], [0117], [0159]); 
identifying a first set of terms included in the natural language text that map to terminology identified in a data dictionary ([0106]); 
extracting, using a machine learning model ([0013], [0015], [0247]), term-order data based on locations of the first set of terms in the natural language text, wherein the term- order data identify how the first set of terms interact with one another to affect a semantic meaning of the natural language text ([0056]-[0067], [0170]-[0201]); 
assigning, using the machine learning model, a weight to at least one term ([0125] as in identifying critical terms, [0139], [0202], [0283]-[0284], [0294], [0302]) in the first set of terms based on a physical area of the complex system associated with the issue ([0102], [0114]-[0115], [0168] “relate product components (e.g., vehicle parts) to respective terms or phrases describing common issues with the component”, wherein the vehicle parts inherently identify a physical area of the complex system, as clearly shown in [0303], [0307]); and 
including the first set of terms, the term-order data, and the assigned weight in the synthesized document ([0297]-[0307]); 
identifying, from a corpus of historic electronic documents, a first set of historic electronic documents that are related to the seed electronic document using the term- order data included in the synthesized document as a search feature for the first set of historic electronic documents to match against ([0316], [0321], [0328], [0373]); and 
outputting at least a portion of the first set of historic electronic documents ([0379]).

Claims 11 and 16 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumita et al. (US 5,907,841) in view of Allen et al. (US 2018/0246876), in further view of Shreve (US 2003/0154071) and in further view of Rajpathak et al. (US 2019/0130028) or alternatively WEINSTEIN et al. (US 20190303496).

Regarding claim 1, Sumita teaches a method, comprising: 
identifying a seed electronic document including natural language text describing an issue with a complex system (C23L26-30, 35-40, C24L49-53, C27L33-37, C36L30-45)(see NOTE I); 
creating a synthesized document for the seed electronic document (C27L60-65, C34L6-9) by: removing a portion of the seed electronic document that is determined to satisfy a predefined filtering rule (C24L5-10, 25-28, 55-58); 
identifying a first set of terms included in the natural language text (C22L24-28) that map to terminology (C36L45-52) identified in a data dictionary (C24L34-37, C27L4-12); 
extracting, NOTE) of the first set of terms in the natural language text, wherein the term- order data identify how the first set of terms interact with one another to affect a semantic meaning of the natural language text (C22L32-38, 40-45, C23L27-28, C27L62-65, C37L5-15, C38L20-35, C42L54-58); 

including the first set of terms, the term-order data, 
identifying, from a corpus of historic electronic documents (C26L54-55), a first set of historic electronic documents that are related to the seed electronic document using the term-order data included in the synthesized document as a search feature for the first set of historic electronic documents to match against (C26L55-62, C30L34-42, C3744-48); and 
outputting at least a portion of the first set of historic electronic documents (C23L1-12, C20L21-24).
Sumita does not explicitly teach, however Allen discloses using a machine learning model ([0076]-[0077], [0080], where Naive Bayes classifier is a machine learning model). 
NOTE Further, Sumita teaches “storing the keywords and/or semantic structures in relation to the document”, “the semantic structure is expressed by using words” (C26L44-45, 65-66).  Such semantic structure is shown in F45- 

    PNG
    media_image1.png
    313
    594
    media_image1.png
    Greyscale

The semantic structure, clearly shows an order or terms –
 
    PNG
    media_image2.png
    16
    173
    media_image2.png
    Greyscale

and is analogous to the applicant’s own disclosure shown in the specification [0068]  - 
    PNG
    media_image3.png
    33
    350
    media_image3.png
    Greyscale

See further, keywords are extracted from sentence (C37L45-48, 39-43) “by matching each sentence S with the prescribed reference expression patterns” C38L21-18, “expression patterns can be .. (1) $(noun phrase) ($(noun phrase)) “, “the pattern (1) indicates the appearance of the noun phrase in parentheses immediately after another noun phrase” (C37L20-37).  Thus, it is reasonable to conclude that a semantic structure determined from a pattern matching, which shows an order “immediately after”, is analogous to the claimed “term-order data based on locations” (i.e. locations are Title, Chapter, paragraphs F47).  However, to merely obviate such reasoning Allen teaches term-order data ([0020], [0023], [0026]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sumita to include a machine learning model and term order as disclosed by Allen.  Doing so would provide simplicity, scalability, and predictive power in data processing and more accurate reports (Allen [0077], [0090]).

NOTE I Sumita teaches a user input, which can be in a form of a plurality of natural language sentences, text of a particular document.  Regardless the type (sentence, text or document) of the input, a natural language processing is applied C27L33-37, “such that the detection of the documents similar to the particular document specified by the input character string can be carried out” (C23L39-40).
Therefore, the input (sentence, text or document) for which similar documents are found, processed by a natural language is construed to be “a seed electronic document including natural language text”.  However, to merely obviate such reasoning Shreve teaches “a seed electronic document including natural language text” [0011], [0087], [0089].  
Further NOTE that Shreve explicitly teach creating a synthesized document in [0093], [0102].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sumita to include a seed electronic as disclosed by Shreve.  Doing so would improve the efficacy of computer-assisted translation (Shreve [0001]).

Sumita does not explicitly teach, however XXX discloses assigning, using the machine learning model, a weight to at least one term ([0125] as in identifying critical terms, [0139], [0202], [0283]-[0284], [0294], [0302]) in the first set of terms based on a physical area of the complex system associated with the issue ([0102], [0114]-[0115], [0168] “relate product components (e.g., vehicle parts) to respective terms or phrases describing common issues with the component”, wherein the vehicle parts inherently identify a physical area of the complex system, as clearly shown in [0303], [0307]); and including the first set of terms, the term-order data, and the assigned weight in the synthesized document ([0297]-[0307]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sumita to include terms based on a physical area of the complex system as disclosed by Rajpathak.  Doing so would help determine how to improve the vehicle or making process (Rajpathak [0003]).
Alternatively, WEINSTEIN discloses assigning, using the machine learning model, a weight to at least one term in the first set of terms based on a physical area of the complex system associated with the issue ([0021], [0048], [0058]); and including the first set of terms, the term-order data, and the assigned weight in the synthesized document ([0051]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sumita to include terms based on a physical area of the complex system as disclosed by WEINSTEIN.  Doing so would help with data analysis (WEINSTEIN [0003]).

Claims 11 and 16 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 12 and 17, Sumita as modified teaches the method, the system and the medium, wherein synthesizing the seed electronic document further comprises categorizing terms included in the first set of terms (Sumita C37L5-15, 21-26, C36L42-44, [0076]-[0077], Allen [0076]-[0077], Shreve [0114]); and 
wherein extracting the term-order data includes determining relationships between the terms based on categories assigned to the terms and a relative order of the terms in the natural language text  (Sumita C27L62-65, C30L5-10, 22-42, C32L38-42, Allen [0078], [0080], Shreve [0072]).

Regarding claim 3, Sumita as modified teaches the method of claim 2, wherein the terms are categorized into one or more of the categories, and wherein the categories include: 
locational terms; temporal terms; part identity terms; standard identity terms; issue subject terms; solution identity terms; action predicate terms; and modifier terms (Sumita C28L34-37, Shreve [0047], [0053], [0077], [0111], [0115], Allen [0027], [0053]-[0061]).

Regarding claim 5, Sumita as modified teaches the method of claim 1, further comprising: 
analyzing the historic electronic documents (Allen [0080], Shreve [0128]); identifying an additional term included in the historic electronic documents at a predefined frequency of use (Allen  [0048], [0078], Shreve [0064], [0068], [0127]; and adding the additional term to the terminology stored in the data dictionary (Allen [0023], [0079], Shreve [0120]).

Regarding claim 6, Sumita as modified teaches the method of claim 1, further comprising: 
identifying a second set of terms included in the natural language text that map to a predefined format matching rule (Shreve [0109], [0111], Allen [0066]); and including the second set of terms in the synthesized document, wherein extracting the term-order data is further based on locations of the second set of terms in the natural language text (Shreve [0077], [0081]).

Claims 4, 8-9, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumita as modified and in further view of Isensee (US 2014/0280087).

Regarding claims 4, 13 and 18, Sumita as modified does not explicitly teach, however Isensee discloses the method, the system and the medium, further comprising: 
in response to receiving user selection of a given historic electronic document of the first set of historic electronic documents, updating the machine learning model used to extract the term- order data based on the user selection (Isensee [0072]-[0073], [0095]-[0096], [0102]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sumita to update the machine learning model as disclosed by Isensee.  Doing so would improve the results using automated training mechanisms and providing correlation and alternative question generation mechanisms during runtime execution (Isensee [0045]).

Regarding claims 8, 14 and 19, Sumita as modified teaches the method, the system and the medium, further comprising: 
ranking the first set of historic electronic documents for display on a requesting device based on a relevancy score assigned according to the term-order data (Isensee [0032]-[0033], [0057], [0071], [0084]).

Regarding claim 9, Sumita as modified teaches the method of claim 8, further comprising: ranking a second set of historic electronic documents for display (Isensee [0065], [0071])  on the requesting device in combination with the first set of historic electronic documents (Isensee [0032]) based on a relevancy score assigned according to the term-order data (Isensee [0033], [0057], [0084], [0105]).

Claims 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumita as modified and in further view of Hu et al. (US 2010/0145961).

Regarding claims 10, 15 and 20, Sumita as modified teaches the method, the system and the medium, wherein identifying the first set of historic electronic documents that are related to the seed electronic document further comprises: 
clustering the historic electronic documents based on historic term-order data associated with the historic electronic documents  (Allen [0083], Shreve [0093]); 
determining which clusters of the historic electronic documents the seed electronic document belongs to based on the term-order data (Allen [0077]-[0078], [0083]); 

Sumita as modified does not explicitly teach, however Hu discloses categorizing the historic electronic documents that belong to the clusters that the seed electronic document is determined to belong to as match electronic documents to the seed electronic document, wherein match electronic documents are determined to be related to the seed electronic document ([0059]-[0064]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sumita as modified to determine a match of electronic documents to the seed electronic document as disclosed by Hu.  Doing so would provide an effective use of the side information provided by seeds even when they do not provide complete coverage of the pre-defined categories (Hu Abstract).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumita as modified and in further view of Patton et al. (US 9,256,649).

Regarding claim 21, Sumita as modified does not explicitly teach, however Patton discloses method of claim 1, wherein identifying, from the corpus of historic electronic documents, the first set of historic electronic documents further comprises: 
rejecting historic documents from the first set of historic electronic documents that include the first set of terms and have associated term-order data that fall below a relevancy threshold for the term-order data (C6L1-38, C7L39-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sumita to reject historic documents as disclosed by Patton.  Doing so would advantageously strike a balance between providing a reasonable number of documents for the user to review (too many documents is cumbersome), providing a degree of variety in the outputted documents (so that all of the documents aren't related to only a narrow subject), yet maintaining the accuracy of the recommended documents (Patton C8L60-65).
NOTE in analogous art Sennhauser et al. (US 10,474,700) likewise discloses claim 21 in C10:19-41.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sumita to reject historic documents as disclosed by Sennhauser.  Doing so would help efficiently navigate through the information available (Sennhauser C1L55-56).

Claims 1-3, 6, 8, 10-12, 14-17 and 19-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rajpathak et al. (US 2019/0130028) in view of Sumita et al. (US 5,907,841), in view of Dobrynin et al. (US 2019/0205322) and in further view of ZHU et al. (US 2019/0205384).

Regarding claims 1, 11 and 16, Rajpathak teaches a method, comprising: 
identifying a seed electronic document including natural language text describing an issue with a complex system ([0112]-[0113]); 
creating a synthesized document for the seed electronic document ([0023], [0312], F17) by: removing a portion of the seed electronic document that is determined to satisfy a predefined filtering rule ([0112], [0117], [0159]); 
identifying a first set of terms included in the natural language text that map to terminology identified in a data dictionary ([0106]); 
extracting, using a machine learning model ([0013], [0015], [0247]), term-order data based on locations of the first set of terms in the natural language text, wherein the term- order data identify how the first set of terms interact with one another to affect a semantic meaning of the natural language text ([0056]-[0067], [0170]-[0201]); 
assigning, using the machine learning model, a weight to at least one term ([0125] as in identifying critical terms, [0139], [0202], [0283]-[0284], [0294], [0302]) in the first set of terms based on a physical area of the complex system associated with the issue ([0102], [0114]-[0115], [0168] “relate product components (e.g., vehicle parts) to respective terms or phrases describing common issues with the component”, wherein the vehicle parts inherently identify a physical area of the complex system, as clearly shown in [0303], [0307]); and 
including the first set of terms, the term-order data, and the assigned weight in the synthesized document ([0297]-[0307]); 
identifying, from a corpus of historic electronic documents, a first set of historic electronic documents that are related to the seed electronic document using the term- order data included in the synthesized document as a search feature for the first set of historic electronic documents to match against ([0316], [0321], [0328], [0373]); and 
outputting at least a portion of the first set of historic electronic documents ([0379]).

However, if Rajpathak doesn’t explicitly teach a seed electronic document, Dobrynin teaches the same [0011], [0087], [0089].  
Further NOTE that Dobrynin explicitly teach creating a synthesized document in [0010], [0042].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rajpathak to include a seed electronic as disclosed by Dobrynin.  Doing so would improve efficiencies in natural language processing (Dobrynin [0011]).

However, if Rajpathak doesn’t explicitly teach term-order data based on locations of the first set of terms in the natural language text, wherein the term- order data identify how the first set of terms interact with one another to affect a semantic meaning of the natural language text, 
Sumita discloses the same in C28L34-37, C30L5-40, F45, 47, C22L32-38, 40-45, C23L27-28, C27L62-65, C37L5-15, C38L20-35, C42L54-58).
Alternatively, ZHU teaches term-order data based on locations ([0040], [0073]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rajpathak to include order as disclosed by either Sumita or ZHU.  Doing so would improve a relevance in text processing.

However, if Rajpathak doesn’t explicitly teach a first set of terms included in the natural language text that map to terminology identified in a data dictionary, Sumita discloses the same in (C22L24-28, C24L34-37, C27L4-12, C36L45-52).
However, if Rajpathak doesn’t explicitly teach, Sumita discloses identifying, from a corpus of historic electronic documents (C26L54-55), a first set of historic electronic documents that are related to the seed electronic document using the term-order data included in the synthesized document as a search feature for the first set of historic electronic documents to match against (C26L55-62, C30L34-42, C3744-48); and outputting at least a portion of the first set of historic electronic documents (C23L1-12, C20L21-24).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rajpathak to include a data dictionary and searchable historic documents as disclosed by Sumita.  Doing so would  help user to comprehend the relative relationships among the data (Sumita C2L26-27).

Claims 11 and 16 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 12 and 17, Rajpathak as modified teaches the method, the system and the medium, wherein synthesizing the seed electronic document further comprises categorizing terms included in the first set of terms (Rajpathak [0097], [0100], Sumita C37L5-15, 21-26, C36L42-44); and 
wherein extracting the term-order data includes determining relationships between the terms based on categories assigned to the terms and a relative order of the terms in the natural language text  (Rajpathak [0097], [0270], Sumita C27L62-65, C30L5-10, 22-42, C32L38-42).

Regarding claim 3, Rajpathak as modified teaches the method of claim 2, wherein the terms are categorized into one or more of the categories, and wherein the categories include: 
locational terms; temporal terms; part identity terms; standard identity terms; issue subject terms; solution identity terms; action predicate terms; and modifier terms (Rajpathak [0259]-[0267], Sumita C28L34-37).

Regarding claim 6, Rajpathak as modified teaches the method of claim 1, further comprising: 
identifying a second set of terms included in the natural language text that map to a predefined format matching rule (Rajpathak [0375]); and including the second set of terms in the synthesized document, wherein extracting the term-order data is further based on locations of the second set of terms in the natural language text (Rajpathak [0303], [0307]).

Regarding claims 8, 14 and 19, Rajpathak as modified teaches the method, the system and the medium, further comprising: 
ranking the first set of historic electronic documents for display on a requesting device based on a relevancy score assigned according to the term-order data (Rajpathak [0097], [0252], [0331], [0335]).

Regarding claims 10, 15 and 20, Rajpathak as modified teaches the method, the system and the medium, wherein identifying the first set of historic electronic documents that are related to the seed electronic document further comprises: 
clustering the historic electronic documents based on historic term-order data associated with the historic electronic documents (Dobrynin [0090]-[0092]); 
determining which clusters of the historic electronic documents the seed electronic document belongs to based on the term-order data (Dobrynin [0090]-[0092]); and 
categorizing the historic electronic documents that belong to the clusters that the seed electronic document is determined to belong to as match electronic documents to the seed electronic document, wherein match electronic documents are determined to be related to the seed electronic document (Dobrynin [0090]-[0092]).

The rest of the dependent claims are rejected in further view of Shreve (US 2003/0154071), Hu et al. (US 2010/0145961), Patton et al. (US 9,256,649), as indicated above.

Response to Arguments
Applicant's arguments, filed 05/12/2022, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 18, 2022